Citation Nr: 0009081	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-17 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Outpatient Clinic in 
Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement by VA in connection 
with unauthorized medical services rendered the veteran from 
March 13 to March 16, 1996, at Riverside Methodist Hospital, 
Columbus, Ohio.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to May 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an administrative determination of the VA 
Outpatient Clinic (VAOC) in Columbus, Ohio.


REMAND

The veteran seeks payment or reimbursement by VA in 
connection with expenses incident to surgery performed while 
he was a patient from March 13 to March 16, 1996, at 
Riverside Methodist Hospital (RMH) in Columbus, Ohio.  A 
Statement of the Case (SOC) mailed to the veteran reflects 
that VA did in fact reimburse the veteran for expenses 
incurred in conjunction with a prior period of 
hospitalization at RMH from February 23 to March 12, 1996.  
The SOC also makes reference to a number of items of 
correspondence, each of which bear on the veteran's present 
appeal, mailed to and by VA in 1996 and early 1997, none of 
which, however, are currently of record (as was noted by the 
veteran's representative in an Informal Hearing Presentation 
dated in March 2000).

Presumably the above-cited items which are not presently of 
record are contained in the veteran's adjudication folder 
("Medical Administrative Services" file) at the VAOC.  The 
Board is of the opinion that such folder or file (however 
named or designated) must be procured and associated with the 
veteran's regular claims folder before an equitable 
disposition by the Board of the veteran's reimbursement claim 
might be rendered.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The VAOC should take appropriate 
action to procure, and thereafter 
associate with his claims folder, the 
veteran's full adjudication folder 
("Medical Administrative Services" file), 
however named or designated.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the VAOC should 
readjudicate the issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




